Citation Nr: 0948258	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-37 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PSD) and 
depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty, to include from February 
1990 to June 2002.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of a 
Veterans Affairs (VA) Regional Office (RO).  The Board notes 
that the RO and Insurance Center in Philadelphia, 
Pennsylvania, has assumed jurisdiction.  

In April 2008, the Veteran requested withdrawal of a 
videoconference hearing request.  Thus, the hearing request 
is withdrawn. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts entitlement to service connection for PSD 
based on stressful experiences during service.  In 
correspondence from the Veteran's representative, dated in 
November 2004, it was noted that the alleged in-service 
stressors related to the Veteran's experiences as a medic 
during service, to include having witnessed over 50 deaths, 
with the most vivid memories relating to five to eight 
retirees who died as a result of cancer.  Service personnel 
records, to include records dated in August 1990, reflect 
that the Veteran was a medical service specialist in the 
Special Care Unit (SCU) providing direct nursing care to 
critically ill patients on a 9-bed SCU, as well as a member 
of the cardiac arrest response team.  

The Board notes that in the March 2004 claim, the Veteran 
indicated that he had two periods of active service, with the 
first period of active service from January 1985 to December 
1988 and the second period of active service from February 
1990 to June 2002.  In that regard, a March 1983 service 
entrance examination report shows that psychiatric 
examination was normal.  An August 1984 service entrance 
examination report and a March 1988 separation examination 
report show that psychiatric examination was normal.  The 
Veteran denied having or having had frequent trouble 
sleeping, depression or excessive worry and nervous trouble 
of any sort.  The Board notes that in a November 2004 rating 
decision, the AOJ noted active service from February 1990 to 
June 2002, and granted service connection for residuals of a 
right and left wrist fracture, in part, based on a June 2004 
VA examination report in which it was noted that the wrists 
had been fractured in 1984 playing softball.  Verification of 
the Veteran's dates of service for the first period of 
service has not been associated with the claims file.  The 
Board notes that in a May 2004 Personnel Information Exchange 
System (PIES) request, the AOJ noted service from February 
1990 to June 2002. 

A January 1990 service entrance examination report shows that 
psychiatric examination was normal.  Records, to include a 
July 1990 record, reflect a diagnosis of alcohol abuse, and a 
September 2001 record reflects complaints of depression for 
six months.  A flattened affect was noted and the assessments 
included moderate to severe atypical depression. 

VA inpatient records, dated from January 2005 to September 
2005, reflect assessments to include PSD and alcohol 
dependence, and mental illness in the form of alcohol abuse 
in January 2005, and alcohol dependence and substance-induced 
major depression (SIMD) were assessed in February 2005.  A 
January 2008 record notes problems to include adjustment 
disorder with mixed anxiety, PSD and obsessive compulsive 
disorder. 

On VA examination in January 2008, treatment during service 
in 2001 for depression was noted and hospitalizations in 
association with a mental disorder were noted in February 
2004, 2005 and 2007, with treatment for alcohol dependence, 
depressive disorder not otherwise specified, noncombat PSD 
and dysthymia.  It was noted that the Veteran was discharged 
from service due to alcohol dependence and that he had abused 
alcohol before, during and after service.  The examiner 
stated that the Veteran reported symptoms of PSD and that he 
had been treated in a noncombat PSD program, noting that the 
record and the Veteran's self reports indicated 
contradictions, leading the examiner to question the validity 
of the reported symptoms.  In pertinent part, the report 
states the following:

Though it is likely that vet had a number of 
emotionally overwhelming experiences as a medic 
in [service], the symptoms do not manifest in a 
way that support a dx of PTSD.  Having been an 
inpatient in a number of VA facilities it is 
likely that he has learned the PTSD terminology 
as a way to cope/deal with his stress.  In my 
opinion it is as likely as not that his etoh 
dependence has been responsible for the 
impairments in his psychosocial adjustment and 
quality of life. 

The Board notes that a review of the claims file not required 
in association with rendering a medical opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, 
however, and in light of the relevant in-service findings, 
coupled with the various post-service diagnoses, the Board 
finds that further development is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify all periods of 
active service.  The verification should 
be documented in claims file.  

2.  The AOJ should schedule the Veteran 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner identify 
all psychiatric symptoms and provide an 
opinion as to whether any pertinent 
symptoms identified are attributable to a 
psychiatric disorder to include PSD, and 
whether any identified psychiatric 
disorder is related to service.  The 
examiner should reconcile the conflict in 
regard to the diagnosis of PSD, to the 
extent possible.  

The AOJ should request that the VA 
psychiatrist express the opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified psychiatric symptoms 
are attributable service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


